Title: An Imaginary Speech, 7 February 1775
From: Franklin, Benjamin
To: 


Verner Crane argues that the grounds, set forth at length in his annotation, for attributing this speech to Franklin are not conclusive but are plausible. The letter certainly contains a number of Franklin’s favorite ideas and rhetorical devices; its theme, the defense of American provincial troops in particular and of American courage in general, is a subject on which he felt strongly. The style, if a few barbarisms can be attributed to printers’ errors, is much like his. But the historical references are puzzling, and raise some question about his authorship. Although his memory was at times inaccurate, he did not often scramble events with which he was familiar. They are scrambled here.
 
To the Printer of the Public Advertiser.
Sir,
[February 7, 1775]
In a late Debate, a certain North British Colonel thought proper to recommend himself to the Court, by grossly abusing the Americans. I send you the Answer I should have made to him had I been present when he uttered his Invective, and I rely upon it, that you will shew that Candour and Justice to America which is refused in certain great Assemblies, and not condemn them without a Hearing.

Mr. Sp——r, Sir,
I am an American: In that Character I trust this House will shew some little Indulgence to the Feelings which are excited by what fell this Moment from an honourable and military Gentleman under the Gallery. According to him, Sir, the Americans are unequal to the People of this Country in Devotion to Women, and in Courage, and in what, in his Sight seems worse than all, they are religious.
No one, Sir, feels the Odiousness of Comparisons more than myself. But I am necessitated to pursue, in some measure, the Path which the honourable Gentleman has marked out. Sir, let the rapid Increase and Population of America, compared with the Decrease of England and of Scotland, shew which of the two People are most effectually devoted to the Fair Sex. The Americans are content to leave with that honourable Gentleman and his Companions the Boast, while the Fact is evidently with them. They are sensible, that upon this Subject to talk much, and to do little, are inseparable.
Sir, I am at a Loss to conceive upon what Facts the Gentleman grounds his Impeachment of American Courage. Is it upon the Capture of Louisbourg, and the Conquest of Nova Scotia in the War before the last? Is it upon their having alone taken Crown Point from the French Regulars, and made their General Prisoner, or from their having covered the Retreat of the British Regulars, and saved them from utter Destruction in the Expeditions under Braddock, and to Fort Pitt?
Sir, it happens very unfortunately that the Regulars have impressed the Provincials with a very indifferent Opinion of their Courage. I will tell you why. They saw General Braddock at the Head of a regular Army march with a Thousand Boastings of their Courage and Superiority, and expressing the most sovereign Contempt of the Virginian Provincials who accompanied him. But in a little Time these vain Boasters were totally routed by a very unequal Number of French and Indians, and the Provincials rendered them the unthanked Service of saving them from being cut off to a Man. In the same Manner a Detachment of Highlanders, under a Major Grant, accompanied by the Virginians under Major Lewis, being attacked by the Indians, the Highlanders fled immediately, and left the Provincials to retreat and cover them. They saw several Campaigns of shameful Defeats, or as shameful Inactivity: Till at length the all-pervading Spirit of one great Officer, and the cautious Abilities of another, redeemed the British Name, and led her Sons to Conquest. The Expedition under Colonel Bouquet, assisted by a large Body of Provincials, owed its Success chiefly to those Provincials. I speak it from that brave Officer’s own Letters. It was Wolfe, Amherst and Bouquet who roused the Spirit of the Regulars, and led them to Glory and Success; and I am proud to say, Sir, these are not the Men who traduce the Americans, or speak slightly of their Services; nay more, Sir, the Men who disgraced the Regulars are those only who defame the Provincials. But why should any Gentleman talk in general Terms of their wanting Spirit? Indiscriminate Accusations against the Absent are cowardly Calumnies. Will the Gentleman come to Particulars? Will he name the American he has insulted with Impunity? Who is the provincial Officer who turned his Back in the Day of Battle? There is hardly a Day or an Hour, in which the Honourable Gentleman does not meet with an American. Does he insult any one of them with Impunity? Has he, or will he put their Spirit to the Proof? Till he has done that, Silence, I am sure, will do more Honour to his own.
The Honourable Gentleman says, the Regulars treated the Provincials as Beasts of Burthen. There are many of the Provincial Officers in this Town: I have the Honour of knowing them; and I can assure this House, that no Man living would say as much to their Face with Impunity. The Americans, Sir, are well satisfied, that the Ministry intend to make Beasts of Burthen of them. They tell you, however, they will not be Hewers of Wood and Drawers of Water for any Men upon Earth: The Object of this Motion is to compel them. It is my Duty to say, they will and ought to resist such an Attempt; and that if I were there, I should do it without a Moment’s Hesitation.
I had almost forgot the Honourable Gentleman’s Charge of their being too religious. Sir, they were such Religionists, that vindicated this Country from the Tyranny of the Stuarts. Perhaps the Honourable Gentleman may have some compassionate Feelings for that unhappy Family: Does that sharpen his Resentment against the Americans; who inherit from those Ancestors, not only the same Religion, but the same Love of Liberty and Spirit to defend it?

